This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1463

                                     State of Minnesota,
                                        Respondent,

                                              vs.

                                       Dalal Bayle Idd,
                                         Appellant.

                                     Filed June 13, 2016
                                          Affirmed
                                       Hooten, Judge

                              Hennepin County District Court
                 File Nos. 27-CR-14-6550, 27-CR-14-6564, 27-CR-14-6739

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Dan Rasmus, Hovland & Rasmus, PLC, Edina, Minnesota (for appellant)

         Considered and decided by Halbrooks, Presiding Judge; Hooten, Judge; and Jesson,

Judge.

                           UNPUBLISHED OPINION

HOOTEN, Judge

         Appellant challenges the district court’s imposition of consecutive sentences for his

convictions of first-degree assault and first-degree aggravated robbery, arguing that the

consecutive sentences unfairly exaggerate the criminality of his conduct.            Because
appellant’s crimes affected multiple victims and his consecutive sentences do not unfairly

exaggerate the criminality of his conduct, we affirm.

                                            FACTS

       On March 9, 2014, appellant Dalal Bayle Idd, who was 18 years old, used

methamphetamine and went to a fitness center with his cousin with the intent of robbing

someone.1 At the fitness center, Idd assaulted a man, knocking him unconscious, and stole

his wallet and cell phone. As a result of the assault, the victim sustained broken bones.

After fleeing the fitness center, Idd entered a nearby home through the garage and punched

and kicked the homeowner. The homeowner’s wife and children were in the home at the

time of the assault. Idd left the home after the homeowner’s wife screamed, but entered

the home a second time and continued to assault the homeowner. As a result of the assault,

the homeowner suffered numerous injuries, including multiple facial fractures.

       Idd was charged with one count of first-degree aggravated robbery and one count

of third-degree assault for the assault of the man at the fitness center. Idd was charged with

one count of first-degree assault and two counts of first-degree burglary for his entry into

a nearby home and his assault upon the homeowner. The next day, while being detained

at the Hennepin County Adult Detention Center following his arrest for these offenses, Idd

repeatedly punched a guard in the face. Idd was charged with one count of fourth-degree

assault in connection with this incident.




1
 The facts in this section are based on the allegations made in the complaints filed in this
case, Idd’s admissions at the plea hearing, and the record.

                                              2
       After Idd was charged by three complaints, the district court ordered evaluations

regarding his competence to proceed to trial and his criminal responsibility. Due to Idd’s

refusal to cooperate with her evaluation, the first evaluator, Dr. Dawn Peuschold, was

unable to offer an opinion as to Idd’s competence to proceed or his criminal responsibility.

After completing a second evaluation of Idd’s competence, Dr. Peuschold recommended

finding Idd incompetent to proceed, but eventually opined that Idd was competent to

proceed to trial following a third evaluation of his competence.

       Following Dr. Peuschold’s final evaluation, the district court ordered another

evaluation of Idd’s criminal responsibility. After interviewing Idd and reviewing police

records, medical records, and Dr. Peuschold’s evaluations, the evaluator, Dr. Bruce

Renken, stated that “the clinical picture associated with [Idd’s] psychotic symptoms is

more consistent with a substance-induced psychotic disorder than with a primary psychotic

disorder.” Dr. Renken opined that Idd’s “altered mental status at the time of the alleged

offenses was primarily due to voluntary substance intoxication” and concluded that he

should be considered criminally responsible.

       The defense engaged a forensic psychologist, Dr. Paul Reitman, to evaluate Idd’s

competence and criminal responsibility. Dr. Reitman stated that “it is difficult to assess

whether or not [Idd’s] psychosis was totally drug induced or whether or not . . . it [was] a

primary developing psychotic disorder.” Ultimately, Dr. Reitman opined that Idd was

competent to proceed and was criminally responsible.

       On April 27, 2015, Idd pleaded guilty to all six counts without an agreement from

the state regarding sentencing. Following the plea hearing, Idd moved for a downward


                                             3
dispositional sentencing departure. Idd argued that he was amenable to probation because

he committed the offenses while experiencing mental health issues, but had since received

treatment. Idd also argued that he was amenable to probation because he expressed

remorse, had strong family support, had a minimal criminal history, and was very young

at the time of the offenses. Idd also noted that his co-defendant received a downward

dispositional departure.

       The district court denied Idd’s motion for a downward dispositional departure,

stating that it could not “find that [Idd was] particularly amenable to probation to the degree

that [it] need[ed] to depart and grant the motion for a dispositional departure.” The district

court sentenced Idd to 57 months on the first-degree aggravated robbery count involving

the man at the fitness center and to 103 months on the first-degree assault count involving

the homeowner. The district court ordered that the sentences run consecutively. The

district court also imposed sentences of 68 months and 88 months on the two burglary

counts involving the homeowner and 19 months on the fourth-degree assault count

involving the guard, to run concurrently with the other sentences. This appeal followed.

                                      DECISION

       Idd does not dispute that his sentences are within the presumptive ranges under the

sentencing guidelines, but argues that the district court unfairly exaggerated the criminality

of his conduct by imposing consecutive sentences for the convictions of first-degree assault

and first-degree aggravated robbery.      We review a district court’s decision to impose

permissive consecutive sentences for an abuse of discretion. State v. Vang, 774 N.W.2d

566, 584 (Minn. 2009). “A [district] court’s decision regarding permissive, consecutive


                                              4
sentences will not be disturbed unless the resulting sentence unfairly exaggerates the

criminality of the defendant’s conduct.” State v. Hough, 585 N.W.2d 393, 397 (Minn.

1998). Past sentences imposed on similarly situated defendants provide guidance in

determining whether a sentence exaggerates the criminality of a defendant’s conduct. Id.

“[C]onsecutive sentencing is appropriate where more than one victim is assaulted in order

to recognize the severity of each assault.” State v. Branson, 529 N.W.2d 1, 4 (Minn. App.

1995), review denied (Minn. April 18, 1995).

       Idd argues that his conduct during the robbery at the fitness center and the assault

on the homeowner should be considered a single behavioral incident. Regardless of

whether Idd’s conduct on March 9, 2014, is considered to be a single incident or multiple

incidents, the district court’s imposition of consecutive sentences was permissive and not

a departure. Minn. Stat. § 609.035 (2012) generally prohibits imposing multiple sentences

for multiple crimes committed as part of a single behavioral incident. Under the multiple

victim exception to this rule, however, a court may impose “multiple sentences for multiple

crimes arising out of a single behavioral incident if: (1) the crimes affect multiple victims;

and (2) multiple sentences do not unfairly exaggerate the criminality of the defendant’s

conduct.” State v. Ferguson, 808 N.W.2d 586, 590 (Minn. 2012) (quotation omitted). And,

if an offender is being sentenced for multiple felony convictions for certain crimes,

including first-degree aggravated robbery and first-degree assault, the district court may

impose consecutive sentences. Minn. Sent. Guidelines 2.F.2.a.(1)(ii), 6 (Supp. 2013).

       Because Idd’s criminal conduct involved multiple victims, the district court had a

legal basis to impose consecutive sentences, even if his behavior constituted a single


                                              5
behavioral incident. Therefore, we need not decide whether Idd’s conduct constituted a

single behavioral incident. Rather, the only issue that we need to decide is whether

imposing consecutive sentences unfairly exaggerated the criminality of Idd’s acts.

       The district court explained that it imposed consecutive sentences for the

convictions of first-degree assault and first-degree aggravated robbery because there “were

two different victims . . . , two completely separate circumstances and, . . . to do concurrent

sentences would do an injustice to the pain that they have . . . suffered.” Idd argues,

however, that the consecutive sentences exaggerate the criminality of his conduct because

the district court failed to consider his mental illness, his youth, and the sentence imposed

on his co-defendant.

       “[T]he mere fact that a mitigating factor is present in a particular case does not

obligate the court to place defendant on probation or impose a shorter term than the

presumptive term.” State v. Pegel, 795 N.W.2d 251, 253–54 (Minn. App. 2011) (quotation

omitted). Furthermore, “as long as the record shows the sentencing court carefully

evaluated all the testimony and information presented,” we will not interfere with a

sentencing court’s exercise of discretion. Id. at 255 (quotation omitted).

       First, Idd argues that the district court failed to consider his mental illness as a

mitigating factor. “[E]xtreme” mental illness that “deprives the defendant of control over

his actions” may constitute a mitigating factor in sentencing. State v. McLaughlin, 725

N.W.2d 703, 716 (Minn. 2007) (quotation omitted). However, a defendant’s mental

impairment at the time of the offense due to the voluntary use of intoxicants is not a

mitigating factor. Minn. Sent. Guidelines 2.D.3.a.(3) (Supp. 2013).


                                              6
       At sentencing, the district court stated that it believed Idd’s conduct was a result of

his substance use and that he suffered from “a mental illness . . . that was either started by

or enhanced by [his] chemical use.” While acknowledging Idd’s mental illness and its role

in the offenses, the district court denied his motion for a dispositional departure and

imposed consecutive sentences on two of Idd’s convictions, explaining that he was

concerned about Idd’s commitment to sobriety and noting that Idd had previously been

hospitalized because of violent behavior caused by his substance abuse, yet continued to

use drugs, culminating in the offenses at issue. The district court also stated that Idd’s

behavior during the offenses was so dangerous that the victims could have died. Contrary

to Idd’s contention that the district court failed to consider his mental illness, the record

reflects that the district court acknowledged that Idd was mentally ill, but was unconvinced

that Idd’s mental illness was not caused by or exacerbated by his substance abuse.

Moreover, the district court balanced its recognition that Idd’s behavior may have stemmed

from mental illness, which was either caused by or exacerbated by his substance abuse,

with its concern that Idd posed a risk of future violent behavior. The record reflects that

the district court properly considered Idd’s psychosis at the time of the offense in imposing

its sentence.

       Idd concedes that he was legally an adult at the time of the offenses, but argues that

the district court erred in failing to consider his “youth” as a mitigating factor in sentencing.

While the district court did not explicitly state whether it was considering Idd’s age in its

sentencing decision, the district court carefully explained its conclusion that the likelihood




                                               7
of Idd relapsing and committing other violent offenses, the severity of his crimes, and his

attacks on multiple victims weighed more heavily than the mitigating factors cited by Idd.

       Finally, Idd argues that the fact that his co-defendant received a downward

dispositional departure supports his argument that the imposition of consecutive sentences

unfairly exaggerates the criminality of his conduct. However, “[a] defendant is not entitled

to a reduction in his sentence merely because a co-defendant or accomplice has been

convicted of a lesser offense or received a lesser sentence.” State v. Starnes, 396 N.W.2d

676, 681 (Minn. App. 1986). Furthermore, because Idd’s co-defendant was involved in

only one of the three violent assaults committed by Idd, the co-defendant’s sentence

provides no guidance regarding Idd’s culpability. Given the multiple violent assaults, the

multiple victims, and the district court’s finding that Idd’s mental illness was either caused

by or exacerbated by his chemical use, Idd has not shown that the sentence unfairly

exaggerates the criminality of his conduct.

       Additionally, contrary to Idd’s argument that his sentence exaggerates the

criminality of his conduct, the district court’s imposition of consecutive sentences is

consistent with sentencing in comparable cases. In Hough, a fifteen-year-old defendant

fired seven shots into the local high school principal’s home. 585 N.W.2d at 394.

Following trial, Hough was found guilty of six counts of second-degree assault, one for

each of the occupants of the home. Id. at 395. For two of the assault convictions, the

district court departed durationally from the guideline sentence of 36 months and sentenced

Hough to two consecutive terms of 72 months. Id. at 397. Hough argued that the district

court’s imposition of multiple sentences unfairly exaggerated the criminality of his


                                              8
conduct. Id. The Minnesota Supreme Court rejected Hough’s argument, stating that the

district court was in the best position to evaluate the defendant’s conduct and noting the

district court’s recognition of the severity of Hough’s actions. Id. Like Hough’s crimes,

Idd’s crimes involved multiple victims and were described by the district court as

extremely dangerous. While the district court in Hough departed durationally and imposed

consecutive sentences on a 15-year-old defendant, here the district court imposed on an 18-

year-old defendant presumptive sentences and ordered that they run consecutively. Hough

supports our conclusion that the district court did not abuse its discretion in sentencing Idd.

       Under these circumstances, we conclude that none of the factors cited by Idd, alone

or collectively, supports a conclusion that the district court abused its discretion by

imposing consecutive sentences on the first-degree aggravated robbery and first-degree

assault convictions.

       Affirmed.




                                              9